                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 COLUMBUS DIVISION

UNITED STATES OF AMERICA                  :
                                          :      CASE NO.: 4:15-CR-17 (CDL)
   v.                                     :
                                          :
DARIUS HARBIN                             :
                                          :

                              ORDER OF DESTRUCTION

        Before the Court is the United States’ motion for an order authorizing the

destruction of the following property, to wit: one (1) F.I.E. Corporation, Model: Titan, .25

caliber pistol, Serial Number: A19537; one (1) Rohm, Model: RG38S, .38 caliber revolver,

Serial Number: FF298558; and any and all ammunition (hereinafter collectively referred

to as the “subject property”). Upon consideration of said motion, the Court finds that:

        1.    The Department of Justice, Bureau of Alcohol, Tobacco, Firearms &

Explosives (“ATF”) currently has in its possession the subject property, which was seized

by the Agency in connection with the above-styled criminal case.

        2.    Without an order of this Court authorizing the Agency to destroy the subject

property, the Agency would be required to maintain, at an ever increasing cost, custody

and control of the subject property for an indefinite period of time. There would not be any

corresponding benefit to the public in having the Agency maintain custody and control of

the subject property.

        3.    Pursuant to Title 18, United States Code, Section 922(g)(1), it is unlawful

for any person who has been convicted in any court of crime punishable by imprisonment

for a term exceeding one year, to ship, or transport in interstate or foreign commerce, or

possess in or affecting commerce, any firearm or ammunition; to receive any firearm or
ammunition which has been shipped or transported in interstate or foreign commerce.

       4.     The subject property should not be returned to a convicted felon, either

directly or constructively. Defendant Harbin has not designated a third-party person to

take custody of the subject property.

       5.     Currently, there is no specific statute authorizing the destruction of the

subject property in the circumstances described herein. However, the All Writs Act

authorizes “[t]he Supreme Court and all courts established by Act of Congress . . . [to]

issue all writs necessary or appropriate in aid of their respective jurisdictions and

agreeable to the usages and principles of law.” 28 U.S.C. § 1651(a).

       THEREFORE, IT IS ORDERED, that the ATF may destroy the following property:

to wit: one (1) F.I.E. Corporation, Model: Titan, .25 caliber pistol, Serial Number: A19537;

one (1) Rohm, Model: RG38S, .38 caliber revolver, Serial Number: FF298558; and any

and all ammunition.

       SO ORDERED, this 28th day of December, 2018.



                                                 s/Clay D. Land
                                                 CLAY D. LAND, CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT
                                                 MIDDLE DISTRICT OF GEORGIA


CHARLES E. PEELER
UNITED STATES ATTORNEY



/s/ JIM CRANE
ASSISTANT UNITED STATES ATTORNEY
GEORGIA STATE BAR NO. 193275

                                             2
